Citation Nr: 0712049	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability manifested by depression and anxiety.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for a disability 
manifested by incoordination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim of service connection for 
a psychiatric disability manifested by depression and 
anxiety, the Board believes that further development is 
necessary to permit proper appellate review in light of the 
presumption of soundness and the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004).  The presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id at 
(b)(1).

For the purposes of this discussion only, the Board observes 
that the presumption of soundness may apply in this case with 
regard to the claim of entitlement to service connection for 
a psychiatric disability manifested by depression and 
anxiety; no psychiatric disabilities appear to have been 
noted upon the veteran's September 1988 service entrance 
examination, and there is evidence currently of record 
suggesting that the veteran may have had a pertinent 
psychiatric pathology which pre-existed service.

In Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) summarized the effect of 38 U.S.C.A. § 1111 on 
service connection claims as follows:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

Once again, for the purposes of this discussion only, the 
Board observes that there appears to be evidence throughout 
the veteran's psychiatric records that her currently 
diagnosed depressive disorder may have actually pre-existed 
her time in active service.  Additionally, the psychiatric 
records and lay statements contain indications suggesting 
that the veteran may have suffered from more severe symptoms 
of depression following service than she did prior to her 
period of service.

In light of the legal standards applicable in a case where 
the presumption of soundness is relevant to a service-
connection analysis, the Board believes that a VA psychiatric 
examination with an opinion is necessary to properly develop 
the record with regard to the etiology of any acquired 
psychiatric pathology and whether any such pathology was 
aggravated due to military service.

The Board also believes that additional development is 
necessary with regard to the veteran's claims of entitlement 
to service connection for a skin disease and a disability 
manifested by incoordination.  The veteran has indicated, in 
her October 2003 filing of these claims, that she has not 
sought treatment for her skin symptoms nor her incoordination 
symptoms, and there appears to be no medical evidence 
regarding these symptoms nor any related diagnosis.  The 
veteran has suggested, including in her September 2004 
substantive appeal, that she suffers from a skin disorder and 
incoordination as the result of Gulf War vaccinations.  In 
any event, as the Board observes that the veteran appears to 
have served in the Southwest Asia theater of operations 
during the Persian Gulf War, the Board believes that further 
development is necessary to give proper consideration to the 
veteran's claims in light of the special regulatory 
provisions applicable to Persian Gulf War veterans with 
qualifying service.

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, skin 
lesions, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).

The Board additionally notes that it is unclear whether the 
veteran has undergone any Persian Gulf Registry examination, 
but there does not appear to be any record of such an 
examination of record.  Appropriate efforts should be 
undertaken to determine whether any Persian Gulf Registry 
examination has taken place, and the RO should attempt to 
obtain any associated examination reports.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992) (which held that those 
records in the control of the Secretary (such as documents 
generated by VA) are considered to be constructively before 
the Board of Veterans' Appeals (Board) and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.  In 
any case, the Board believes that current VA examinations 
should be conducted to identify whether the veteran manifests 
any clinical signs of skin symptoms or incoordination 
symptoms; medical etiology opinions should be provided by the 
examiner(s), to include discussion of whether any such 
symptoms can be attributed to clinical diagnoses.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves claims of entitlement to service-connection, and as 
the claims are being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  Appropriate efforts should be 
undertaken to determine whether the 
veteran has undergone any Persian Gulf 
Registry examinations.  The RO should 
attempt to obtain any outstanding reports 
from such Persian Gulf Registry 
examinations, and associate them with the 
record.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the VA examiner review the 
claims file in conjunction with the 
examination.  Any indicated special tests 
should be accomplished, and all acquired 
psychiatric disorders found to be present 
should be clearly reported.  After 
reviewing the claims file, to specifically 
include previous psychiatric records and 
service records, and examining the 
veteran, the examiner is asked to respond 
to the following: 

     a)  Please provide an opinion, for 
each acquired psychiatric disorder found 
to be present, as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
service or any incident therein.  In 
providing this opinion, please provide a 
clear discussion of the nature and 
etiology of any acquired psychiatric 
disorders which manifested during service.

     b)  If a psychiatric disorder is 
found to have pre-existed service, please 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
was in any way permanently aggravated 
(i.e., increased in severity beyond the 
natural progress of the disorder) in 
service?

    c)  If in-service permanent aggravation 
of a psychiatric disorder is found, please 
discuss this aggravation by describing the 
severity and symptoms of the disorder 
prior to in-service aggravation and 
describing the symptoms and severity of 
the disorder following in-service 
permanent aggravation.
    
    d)  If any answer to the above requests 
depends upon any questions of fact 
regarding the veteran's reported history, 
please so state and specifically identify 
what elements of the veteran's reported 
history must be verified in order to 
substantiate a particular psychiatric 
finding.

4.  The veteran should be afforded a VA 
medical examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any demonstrable signs of skin 
symptoms or a skin disorder.  It is 
imperative that the claims folder be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiner is 
requested to respond to the following:
	
    a)  Please identify any objective signs 
or independently verifiable indications of 
skin symptomatology.  Please note all 
pertinent symptomatology and indicate if 
such symptomatology can be attributed to a 
known medical diagnosis.  If any objective 
signs or symptoms cannot be attributed to 
a known clinical diagnosis, the examiner 
should so state.

    b)  For each medical diagnosis 
identified as affecting the veteran's 
skin, the examiner is further requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50% or more 
probability) that such diagnosed disorder 
is related to the veteran's military 
service.  Please address the veteran's 
contention that she suffers from a skin 
pathology as the result of Gulf War 
vaccinations.  A complete rationale for 
any opinions expressed should be provided.

5.  The veteran should be afforded a VA 
medical examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any demonstrable signs of 
incoordination or a related disorder.  It 
is imperative that the claims folder be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiner is 
requested to respond to the following:

	a)  Please identify any objective signs 
or independently verifiable indications of 
incoordination symptomatology.  Please 
note all pertinent symptomatology and 
indicate if such symptomatology can be 
attributed to a known medical diagnosis.  
If any objective signs or symptoms cannot 
be attributed to a known clinical 
diagnosis, the examiner should so state.

    b)  For each medical diagnosis 
identified as related to any 
incoordination, the examiner is further 
requested to provide an opinion as to 
whether it is at least as likely as not (a 
50% or more probability) that such 
diagnosed disorder is related to the 
veteran's military service.  Please 
address the veteran's contention that she 
suffers from incoordination as the result 
of Gulf War vaccinations.  A complete 
rationale for any opinions expressed 
should be provided.
    
6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO's analysis should 
include, as may be appropriate for the 
particular issue, the presumption of 
soundness, aggravation, and the 
presumptions for a Persian Gulf veteran.  
If any claim remains denied, then the RO 
should furnish the veteran and her 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



